MEMORANDUM **
Emilio Aguirre, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his “motion for reconsideration” of his application for suspension of deportation. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005), we deny the petition for review.
The BIA acted within its discretion in construing Aguirre’s motion as a motion to reopen, see id. at 792 (upholding BIA’s decision to construe motion to reconsider as a motion to reopen where motion alleged new facts), and denying the motion as numerically barred, see 8 C.F.R. § 1003.2(c)(2).
Aguirre’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.